Case 2:21-cv-00019-SPC-NPM Document 1 Filed 01/07/21 Page 1 of 10 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION



JENNIFER MAGALHAES, an individual,              CIVIL ACTION

                   Plaintiff,
                                                Case No. 2:21-cv-019
v.
                                                Judge:
MOORE PROPERTY MANAGEMENT,
LLC, a Florida limited liability company,       Mag. Judge:

                   Defendant.


              COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, JENNIFER MAGALHAES (“MAGALHAES”

or “Plaintiff”), by and through undersigned counsel, and states the following for

her Complaint:

                                CAUSES OF ACTION

      1.    This is an action brought under the Americans with Disabilities Act

(ADAAA) and the Florida Civil Rights Act (FCRA) for (1) disability discrimination

in violation of the ADAAA, and (2) disability discrimination in violation of the

FCRA.




                                       1
Case 2:21-cv-00019-SPC-NPM Document 1 Filed 01/07/21 Page 2 of 10 PageID 2




                                     PARTIES

      2.     The Plaintiff, JENNIFER MAGALHAES (“MAGALHAES”) is an

individual and a resident of Florida who currently resides, and at all material times

resided, in Lee County, Florida.

      3.     Defendant,     MOORE        PROPERTY        MANAGEMENT,             LLC

(“MOORE”)      is   a   Delaware   limited     liability company    that   employed

MAGALHAES in Collier County, Florida.

      4.     At all material times, MOORE employed greater than fifteen (15)

employees, as confirmed by its worker’s compensation policies in place during the

time it employed MAGALHAES.

                          JURISDICTION AND VENUE

      5.     This Court has jurisdiction of this matter under 28 U.S.C. §1331.

      6.     This Court has supplemental jurisdiction over MAGALHAES’ state

law claims pursuant to 28 U.S.C. § 1367.

      7.     Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff resides in Lee County, and MOORE

conducts business in, and some or all of the events giving rise to Plaintiff’s claims

occurred in Lee County, Florida, which is within the Middle District of Florida.

Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5) since Lee

County is within the Fort Myers Division.



                                           2
Case 2:21-cv-00019-SPC-NPM Document 1 Filed 01/07/21 Page 3 of 10 PageID 3




      8.     MAGALHAES received her Notice of Right to Sue from United States

Equal Employment Opportunity Commission (“EEOC”) on October 23, 2020 and

the instant Complaint is filed within the time frame required under the law. (A

true and accurate copy of the Notice of Right to Sue is attached as Exhibit A.)

                           GENERAL ALLEGATIONS

      9.     MAGALHAES began her employment with MOORE on October 12,

2019 and was employed as an accounts receivable specialist.

      10.    MAGALHAES always performed her assigned duties in a

professional manner and was very well qualified for her position despite her

impairments of the musculoskeletal system.

      11.    MAGALHAES’ impairments impact her ability to perform major life

activities, such as moving when not in remission.

      12.    MAGALHAES has a history of these impairments that limits major

bodily functions and several major life activities. MAGALHAES’s impairments

qualify as a disability as that term is defined under 28 C.F.R. §36.104(iii).

      13.    MAGALHAES received good performance reviews from MOORE’s

owner until she suffered a serious injury on February 1, 2020 as the result of a slip

and fall, which required one week off from work to recover.

      14.    MAGALHAES immediately disclosed her disability (broken bone in

elbow) to MOORE and informed MOORE that she would need brief medical



                                          3
Case 2:21-cv-00019-SPC-NPM Document 1 Filed 01/07/21 Page 4 of 10 PageID 4




leave as a reasonable accommodation immediately but that she would be able to

return to work on Monday, February 10, 2020.

      15.     However, as MAGALHAES attempted to return to work, MOORE’s

owner sent her an email stating that it was an inopportune time to have suffered

an injury and, notwithstanding her ability to return to work that same day,

MOORE terminated her employment and immediately posted her position on job

recruiting websites.

      16.     MOORE has continued to advertise MAGALHAES’ position on the

job recruiting websites, which have indicated the position remaining open as of at

least February 24, 2020.

      17.     At all material times, MOORE was aware of MAGALHAES’

disabilities, which are the bases for its discriminatory employment practices

toward her.

COUNT I – VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
                        AS AMENDED

      18.     Plaintiff incorporates by reference Paragraphs 1-17 of this Complaint

as though fully set forth below.

      19.     At all relevant times, MAGALHAES was an individual with a

disability within the meaning of the ADAAA.

      20.     Specifically,   MAGALHAES       has   physical   impairments     that

substantially limit one or more major life activities and bodily functions, has a


                                         4
Case 2:21-cv-00019-SPC-NPM Document 1 Filed 01/07/21 Page 5 of 10 PageID 5




record of the impairment, and is regarded by MOORE as having such

impairments.

      21.   MAGALHAES is a qualified individual with disabilities as that term

is defined in the ADAAA.

      22.   MAGALHAES is an individual who, with or without reasonable

accommodation, at all relevant times could perform the essential functions of the

job with MOORE.

      23.   At all material times, MAGALHAES was an employee and MOORE

was her employer covered by and within the meaning of the ADAAA.

      24.   MOORE was made aware and was aware of MAGALHAES’

disabilities, which qualify under the ADAAA.

      25.   MOORE discriminated against MAGALHAES with respect to the

terms, conditions, and privileges of employment because of her disabilities.

      26.   MOORE conducted itself with malice or with reckless indifference to

MAGALHAES’ federally protected rights.

      27.   MOORE discriminated against MAGALHAES in violation of the

ADAAA by interfering with her enjoyment of all benefits, privileges, terms, and

conditions of her employment.

      28.   The conduct of MOORE altered the terms and conditions of

MAGALHAES’s employment and MAGALHAES suffered negative employment

action in the form of discipline and termination.

                                         5
Case 2:21-cv-00019-SPC-NPM Document 1 Filed 01/07/21 Page 6 of 10 PageID 6




         29.      As a direct and proximate result of the violations of the ADAAA, as

referenced and cited herein, MAGALHAES has lost all of the benefits and

privileges of her employment and has been substantially and significantly injured

in her career path that was anticipated from her employment.

         30.      As a direct and proximate result of the violations of the ADAAA as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MAGALHAES is entitled to all relief necessary to

make her whole.

         31.      As a direct and proximate result of MOORE’s actions, MAGALHAES

has suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

         32.      MAGALHAES has exhausted her administrative remedies and this

count is timely brought.

         WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.          Injunctive relief directing the Defendant to cease and desist from all

               disability discrimination of all employees;

   ii.         Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had she maintained

                                              6
Case 2:21-cv-00019-SPC-NPM Document 1 Filed 01/07/21 Page 7 of 10 PageID 7




                her position with Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages;

   viii.        Punitive damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

        COUNT II – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT-
                      DISABILITY DISCRIMINATION

          33.      Plaintiff incorporates by reference Paragraphs 1-17 of this Complaint

as though fully set forth below.

          34.      At all relevant times, MAGALHAES was an individual with a

disability within the meaning of the FCRA.

          35.      Specifically,   MAGALHAES            has   physical   impairments   that

substantially limit one or more major life activities, has a record of the impairment,

and is regarded by MOORE as having such impairments.


                                                7
Case 2:21-cv-00019-SPC-NPM Document 1 Filed 01/07/21 Page 8 of 10 PageID 8




      36.   MAGALHAES is a qualified individual with disabilities as that term

is defined in the FCRA.

      37.   MAGALHAES is an individual who, with or without reasonable

accommodation, at all relevant times could perform the essential functions of her

own job with MOORE.

      38.   At all material times, MAGALHAES was an employee and MOORE

was her employer covered by and within the meaning of the FCRA.

      39.   MOORE was made aware and was aware of MAGALHAES’

disabilities, which qualify under the FCRA.

      40.   MOORE discriminated against MAGALHAES with respect to the

terms, conditions, and privileges of employment because of her disabilities.

      41.   MOORE conducted itself with malice or with reckless indifference to

MAGALHAES’ protected rights under Florida law.

      42.   MOORE discriminated against MAGALHAES in violation of the

FCRA by interfering with her enjoyment of all benefits, privileges, terms, and

conditions of her employment.

      43.   The conduct of MOORE altered the terms and conditions of

MAGALHAES’ employment and MAGALHAES suffered negative employment

action in the form of discipline and termination.

      44.   As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, MAGALHAES has lost all of the benefits and

                                         8
Case 2:21-cv-00019-SPC-NPM Document 1 Filed 01/07/21 Page 9 of 10 PageID 9




privileges of her employment and has been substantially and significantly injured

in her career path that was anticipated from her employment.

         45.      As a direct and proximate result of the violations of the FCRA as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MAGALHAES is entitled to all relief necessary to

make her whole.

         46.      As a direct and proximate result of MOORE’s actions, MAGALHAES

has suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

         47.      MAGALHAES has exhausted her administrative remedies and this

count is timely brought.

         WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.          Injunctive relief directing Defendant to cease and desist from all

               disability discrimination of all employees;

   ii.         Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had she maintained

               her position with Defendant, plus interest, including but not limited to

               lost salary and bonuses;

                                              9
Case 2:21-cv-00019-SPC-NPM Document 1 Filed 01/07/21 Page 10 of 10 PageID 10




   iii.      Front pay, including benefits, insurance costs, benefits costs, and

             retirement benefits;

   iv.       Reimbursement of all expenses and financial losses Plaintiff has incurred

             as a result of Defendant’s actions;

   v.        Declaratory relief declaring the acts and practices of Defendant to be in

             violation of the statute cited above;

   vi.       Reasonable attorney's fees plus costs;

   vii.      Compensatory damages;

   viii.     Punitive damages, and;

   ix.       Such other relief as this Court shall deem appropriate.

                             DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United

States, the Plaintiff demands a trial by jury as to all issues triable as of right.

                                    Respectfully submitted,



Dated: January 7, 2021              /s/ Benjamin H. Yormak
                                    Benjamin H. Yormak
                                    Florida Bar Number 71272
                                    Trial Counsel for Plaintiff
                                    Yormak Employment & Disability Law
                                    9990 Coconut Road
                                    Bonita Springs, Florida 34135
                                    Telephone: (239) 985-9691
                                    Fax: (239) 288-2534
                                    Email: byormak@yormaklaw.com


                                            10
